Citation Nr: 0112130	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  96-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1996 for an evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 
1996 for a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

In a Board of Veterans' Appeals (Board) decision in March 
2000, the Board determined that a preponderance of the 
evidence was against entitlement to an effective date earlier 
than January 11, 1996 for an evaluation in excess of 50 
percent for service-connected PTSD because the manifestations 
of his service-connected PTSD had not been shown to warrant 
an increased evaluation under the applicable rating criteria.  
The Board further determined that the evidence was also 
against entitlement to an effective date earlier than January 
11, 1996 for a total disability rating based on individual 
unemployability due to service-connected disability.  

The veteran then timely appealed the March 30, 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court").  The Court, 
in an August 2000 Order, vacated the Board's March 2000 
decision, and in so doing, remanded the case to the Board for 
further action pursuant to an August 2000 Joint Motion for 
Remand.  

The Order reflects that other issues decided by the Board in 
March 2000 were dismissed from the veteran's appeal.


REMAND

The aforementioned Joint Motion for Remand, which was the 
result of an agreement between a representative of the 
Secretary and the veteran's attorney, determined that the 
Board's March 2000 decision contained inadequate Reasons and 
Bases as to its denial of entitlement to an effective date 
earlier than January 11, 1996 for an evaluation in excess of 
50 percent for PTSD and/or a total disability rating based on 
individual unemployability due to service-connected 
disability.  

More specifically, as to the issue of an evaluation in excess 
of 50 percent for PTSD, the Joint Remand found that the Board 
did not discuss the veteran's symptoms of PTSD in the context 
of the applicable rating criteria, and did not address his 
entitlement to a 100 percent disability rating pursuant to 
the old version of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective from February 3, 1988 to November 6, 1996).  The 
Joint Remand further found that the Board had not adequately 
discussed the evidence indicating that the appellant had been 
unemployable with regard to the criteria in 38 C.F.R. 
§ 4.16(b) (2000).  

The Board has reviewed its March 2000 decision in light of 
the Joint Motion.  The March 2000 decision reflects extensive 
discussion as to the evidence in the record and how such 
evidence was weighed and evaluated in light of the applicable 
rating criteria.  Indeed, the Board began its entire analysis 
with an acknowledgment of the "positive" evidence in 
support of an increased rating, including assessments of 
"severe" PTSD.  As the Board pointed out, however, these 
assessments in June 1991, July 1991 and May 1993 were not 
supported by detailed findings and analysis.  The assessment 
of "moderate to severe" PTSD in June 1991 was ambiguous as 
to whether "severe" industrial impairment was demonstrated.  
The Board found greater weight could be attached to an April 
1992 state mental status evaluation that was supported by 
findings and analysis, but pointed out that it did not show 
the presence of severe industrial impairment in an average 
occupational setting.  (The Board notes in passing that the 
Joint Motion at page 3 refers to this simply as a "mental 
status evaluation" by an unidentified entity, but at page 8 
apparently refers to this evaluation as a "VA" examination.  
As the Board noted in its decision at page 12, the April 1992 
evaluation was performed for a state agency.  Upon further 
review of the file, the Board again finds the April 1992 
evaluation was clearly performed for a state agency, not by 
VA.  The Board would invite the veteran and his 
representative to provide further argument or evidence as to 
why this evaluation should be deemed a "VA" evaluation, 
otherwise the Board will deem this as a conceded clear error.  
See Chisem v. Brown, 8 Vet. App. 374 (1995) (An exception to 
the law of the case doctrine is where the appellate decision 
was clearly erroneous.)). 

In its March 2000 decision, the Board found far greater 
probative weight should be assigned to a series of 
examinations and evaluations between March 1992 and July 
1995.  The Board held that the conclusions of these 
evaluators, based on full examination, review of the history 
and supported by findings and analysis, did not support the 
conclusion that severe industrial impairment was present.  
The Board went on to discuss other evidence reflecting on the 
veteran's industrial adaptability that the Board found did 
not show severe industrial impairment.  Quite fundamentally, 
the Board's analysis pointed out that the key question was 
not simply whether a medical provider used the word 
"severe," but whether that assessment was supported by 
review of the history, full examination and findings and 
analysis to support the use of the term.    

As the Joint Motion noted, for the period of May 1990 to 
January 1996, a 70 percent rating under Diagnostic Code 9411 
required both severe social impairment and severe industrial 
impairment.  While the discussion contained within the Joint 
Motion references findings noted in the Board's decision 
relating to the veteran's social adjustment, including 
findings of "severe" social impairment, the Board finds 
nothing in the Joint Motion that can be construed as negating 
the language of the schedular criteria in this matter.  That 
language does not provide a 70 percent evaluation for severe 
social impairment alone, even if the presence of severe 
social impairment is established.  

In evaluating impairment resulting from psychiatric disorders 
under the criteria in effect prior to November 7, 1996, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability, the basic criterion for rating 
mental disorders, contemplates those abnormalities of 
conduct, judgment, and emotional reaction which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (effective prior to 
November 7, 1996).  Note (1) of former 38 C.F.R. § 4.132 also 
provides that social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of disability 
based on all of the findings.  38 C.F.R. § 4.132, Note (1).

The Joint Motion at page 8 stated that given the evidence, 
the Board should have addressed the veteran's entitlement to 
100 percent evaluation pursuant to the old version of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective from 
February 3, 1988 to November 6, 1996).  On page 20 of the 
Board's March 2000 decision, the following discussion is 
provided:

Clearly, the veteran's service-connected PTSD did not 
meet the type of total occupational and/or social 
impairment warranted for a 100 percent rating under the 
"old" criteria.  Once again, the Board notes that the 
veteran has essentially been employed for many years as 
a caretaker, and has also maintained at least one long-
term relationship with a female companion.  The Board 
further notes that with respect to the veteran's 
numerous short-term logging jobs, the record reveals 
that these jobs are physically demanding and the veteran 
has several significant nonservice-connected physical 
disabilities which would have an effect on the veteran's 
ability to engage in such activities.  These 
disabilities were also found by at least one physician 
to be the primary reason for industrial impairment.

The Board invites the appellant and his representative to 
provide further argument as to why this discussion did not 
address the veteran's entitlement to 100 percent evaluation 
pursuant to the old version of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, otherwise the Board will deem this also as a 
conceded clear error.  See Chisem, supra.

The Board further notes that the Joint Remand's criticism of 
the Board's discussion as to the veteran's unemployability 
either under old Diagnostic Code 9411 or 38 C.F.R. § 4.16(b), 
does not address an expressed critical factor in the Board's 
determination that the veteran's industrial impairment was 
not severe, namely, that he served as a caretaker at a ranch 
during the period of 1990 to 1996.

However, in view of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter VCAA), the Board finds that remand is 
warranted to further develop the facts on which the Board 
based its denial of the claims remaining on appeal.  In this 
regard, the Board would request that the regional office (RO) 
contact the veteran's attorney and ask that he provide any 
and all memoranda, notes, letters, contracts, statements, 
income tax returns and other evidence that refer to the 
veteran's position as caretaker at a ranch during the period 
of 1990 to 1996.  

In addition, the Board can find no indication in the record 
that any effort was made to obtain any of the veteran's 
records from the Social Security Administration (SSA), and 
the newly enacted VCAA requires that an effort must be made 
to obtain records adequately identified by the veteran.  
Moreover, whenever the Secretary makes an effort to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).  Consequently, 
the Board finds that this case must also be remanded so that 
the RO may make an effort to obtain the veteran's records 
from SSA.  

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decisions on the 
merits of any claims and copies of any 
medical records reviewed in reaching all 
determinations.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

3.  The RO should contact the veteran 
through his attorney and ask that he 
provide any and all memoranda, notes, 
letters, contracts, statements, income 
tax returns and other evidence that 
refer to the veteran's position as 
caretaker at a ranch during the period 
of 1990 to 1996.

4.  After the aforementioned records are 
received, the RO is requested to 
determine whether further medical 
examination or opinion is needed to 
determine the level of disability 
associated with the veteran's PTSD 
during the period of May 1990 to January 
1996, and the effect of such disability 
on the veteran's ability to obtain or 
retain employment during the same time 
period.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to an effective date earlier 
than January 11, 1996 for an evaluation 
in excess of 50 percent for service-
connected PTSD and to an effective date 
earlier than January 11, 1996 for a 
total disability rating based on 
individual unemployability due to 
service-connected disability.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




